 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated
September 14, 2005 by and between _________ (“Purchaser”) and Spectrum
Pharmaceuticals, Inc. (“Company”). The parties hereto agree as follows:
     The Purchaser shall buy and the Company agrees to sell ______ shares
(“Shares”) of the Company’s Common Stock (the “Common Stock”) at a price of
$5.25 per share for a total amount of $______. The Purchaser shall also receive
a warrant, in the form of Exhibit A attached hereto, to purchase up to a number
of shares equal to 50% of the Shares (or ______ Warrant Shares), at an exercise
price equal to $6.62 per Warrant Share and a term of exercise equal to six years
from the date of issuance (the “Warrant”). The Shares, the Warrant and the
Warrant Shares (collectively, the “Securities”) have been registered on a
registration statement on Form S-3, File No. 333-121612 (the “Registration
Statement”), which has been declared effective by the Securities and Exchange
Commission, and remains effective as of the date hereof, and the Shares and the
Warrants Shares shall be freely tradeable after the closing of the transactions
contemplated hereby. A final prospectus supplement will be delivered prior to
funding regarding the issuance and sale of the Shares and Warrant, a copy of
which is attached hereto as Exhibit B (the "Prospectus Supplement”). The Shares,
Warrant and Warrant Shares when issued, will be free of restrictive legends and
are free of any resale restrictions other than the right of first refusal set
forth in Section 4 (a) of the Warrant. Within five (5) business days after the
closing hereunder the Company shall deliver to the Purchaser an opinion of
counsel reasonably satisfactory to the Purchaser with respect to the existence
of the Company, the authorization of the transactions contemplated hereby and
the effectiveness of the Registration Statement.
     Execution and delivery of this Agreement by the Purchaser shall constitute
a binding offer to purchase the Shares and the Warrants at the Purchase Price,
subject only to acceptance and delivery of this Agreement by the Company,
together with delivery of the Prospectus Supplement to the Purchaser. The
Shares, the Warrants, and the Warrant Shares when issued, will be free of
restrictive legends and are free of any resale restrictions.
     1. Representations and Warranties of the Company. Except as set forth in
the SEC Reports (as defined below), the Company hereby makes the following
representations and warranties as of the date hereof and as of the Closing Date
to the Purchaser:
     (a) Organization and Qualification. Each of the Company and its
subsidiaries (the “Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document (any of (i),
(ii) or (iii), a “Material Adverse Effect”).
     (b) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the transaction documents contemplated hereby (the
“Transaction Documents”) and otherwise to carry out its obligations thereunder.
Other than the filings, consents and approvals set forth under Section 1
(d) below, the execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the

 



--------------------------------------------------------------------------------



 



Company and no further action is required by the Company or its stockholders in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
     (c) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of clause
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.
     (d) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person (including, without limitation, the
Company’s stockholders) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
with the Commission of the prospectus supplement to the Registration Statement,
the application(s) to each Trading Market for the listing of the Shares and
Warrant Shares for trading thereon in the time and manner required thereby, and
applicable Blue Sky filings. The Company has filed a Notification Form: Listing
of Additional Shares with the Nasdaq National Market and hereby represents and
warrants and agrees that it will take any other necessary action in accordance
with the rules of the Nasdaq National Market to enable the Shares and the
Warrant Shares to trade on the Nasdaq National Market.
     (e) Issuance of the Securities. The Securities are duly authorized and the
Shares and Warrant Shares, when issued and paid for in accordance with the
Transaction Documents, and the Warrants as of the Closing will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens. The
Company has reserved from its duly authorized capital stock, the maximum number
of shares of Common Stock issuable pursuant to this Agreement and the Warrants.
     (f) Capitalization. The capitalization of the Company is as described in
the Company’s most recent periodic report filed with the Commission as updated
by any current report filed with the Commission thereafter.
     (g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including without limitation pursuant to Section 13(a) or 15(d) thereof, for the
three years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto and incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”, the “Disclosure Materials”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed or deemed filed through incorporation by reference,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in

2



--------------------------------------------------------------------------------



 



order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal
year-end audit adjustments.
     (h) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, except for the repurchase of certain warrants aggregating less than
500,000 shares; (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
plans; and (vi) the Company has not had any disagreement with its independent
auditors that would require public disclosure.
     (i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) or any other Person (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in Schedule 13D filings by Xmark Funds,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
     (j) Certain Fees. Other than fees to Rodman and Renshaw, LLC, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
     (k) Disclosure. The Company confirms that, except as provided for herein,
neither the Company nor any other Person acting on its behalf has provided any
of the Purchasers or their agents or counsel with any information that
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. This Agreement and any Exhibit attached hereto provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company is true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

3



--------------------------------------------------------------------------------



 



     2. The Purchaser represents and warrants to the Company:
     (a) The Purchaser is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.
     (b) The Purchaser has the requisite corporate (or other entity) power and
authority to enter into and perform this Agreement and to purchase the Shares in
accordance with the terms hereof. This Agreement constitutes a valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws relating to, or affecting generally, the
enforcement of creditor’s rights and remedies or by other equitable principles
of general application.
     (c) In making its investment decision in this offering, the Purchaser and
its advisors, if any, have relied solely on the Company’s public filings as
filed with the Securities and Exchange Commission, including the base prospectus
filed as part of the Registration Statement when it was declared effective, and
all documents incorporated therein by reference.
     (d) Purchaser is not a registered broker-dealer or an affiliate of a
registered broker-dealer.
     (e) Purchaser represents, warrants and covenants that neither Purchaser nor
any affiliate of such Purchaser which (i) had knowledge of the transactions
contemplated hereby, (ii) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Securities; or (iii) is subject to such Purchaser’s
review or input concerning such affiliate’s investments or trading, has or will,
directly or indirectly, during the period beginning on the date on which the
Company or a financial advisor to the Company, first contacted such Purchaser
regarding the transactions contemplated by this Agreement and ending on the
Closing Date, engage in: (1) any “short sales” (as such term is defined in
Rule 200 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the Common Stock, including, without limitation, the
maintaining of any short position with respect to, establishing or maintaining a
“put equivalent position” (within the meaning of Rule 16a-1(h) under the
Exchange Act) with respect to, entering into any swap, derivative transaction or
other arrangement (whether any such transaction is to be settled by delivery of
Common Stock, other securities, cash or other consideration) that transfers to
another, in whole or in part, any economic consequences or ownership, or
otherwise dispose of, any Common Stock by Purchaser; or (2) any hedging
transaction which establishes a net short position with respect to the Common
Stock.
     3. Certain other Covenants and Provisions:
     (a) Indemnification of Purchasers. The Company will indemnify and hold the
Purchasers and their directors, managers, officers, shareholders, members,
partners, employees and agents (each, a “Purchaser Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy, or any allegation by a third party that, if true, would
constitute a breach or inaccuracy, of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents, except as a result of written information provided to the
Company by the Purchaser Party for inclusion in the Registration Statement. The
Company will reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.
     (b) Listing of Common Stock. The Company hereby agrees to use its
commercially reasonable efforts to maintain the listing of its Common Stock on
the Trading Market, and as soon as reasonably practicable following the Closing
(but not later than the earlier of the Effective Date and the first anniversary
of the Closing Date) to list the applicable Shares and Warrant Shares on the
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will include in such
application the Shares and the Warrant Shares, and will take such other action
as is necessary or desirable in the

4



--------------------------------------------------------------------------------



 



opinion of the Purchasers to cause the Shares and Warrant Shares to be listed on
such other Trading Market as promptly as possible. The Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
     (c) Effectiveness. The Registration Statement is currently effective, and
the Company will file the prospectus supplement within one business day of the
Closing and will provide a copy of such filing to the Purchasers promptly
following such filing. The Company will maintain the effectiveness of the
Registration Statement until the earlier of when all the Shares are sold or the
maximum time period permitted by the Commission and shall file such amendments
to the Registration Statement in order to permit the resale by the Purchasers of
the Warrant Shares.
     (d) Ongoing Compliance of the Prospectus. If, at any time when a prospectus
relating to the Shares is required to be delivered under the Act, the Company
becomes aware of the occurrence of any event as a result of which the
prospectus, as then amended or supplemented, would, in the reasonable judgment
of counsel to the Company, include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
the Registration Statement, as then amended or supplemented, would, in the
reasonable judgment of counsel to the Company, include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading, or if for any other reason it is necessary, in the
reasonable judgment of counsel to the Company, at any time to amend or
supplement the prospectus or the Registration Statement to comply with the Act
or the Rules and Regulations, the Company will promptly notify the Purchasers
and will promptly prepare and file with the Commission, at the Company’s
expense, an amendment to the Registration Statement or an amendment or
supplement to the prospectus that corrects such statement or omission or effects
such compliance and will deliver to each Purchaser one copy thereof.
     4. Miscellaneous
     Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign any
or all of its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Purchasers”.
     The closing is expected to occur on or about September 15, 2005 (the
“Closing Date”).
     The Purchaser and the Company acknowledge and agree that the Company will
not issue additional shares of its Common Stock with respect to this transaction
under circumstances that would require the approval of its stockholders pursuant
to applicable Nasdaq rules without obtaining such approval, but the Company does
not believe such approval is necessary.
     Neither the Company nor any of its officers or agents shall disclose any
material non-public information about the Company to the Purchaser and neither
the Purchaser nor any of its affiliates, officers or agents will solicit any
material non-public information from the Company in connection with the offer
and sale of the Shares by the Company to the Purchaser.
     The Purchaser shall wire the purchase amount to the Company to the account
set forth below.
Company Wire Transfer Instructions:

             
 
  Bank:    
 
  Routing Number (ABA):    
 
  Credit to Account:    
 
       

5



--------------------------------------------------------------------------------



 



     The Company shall cause its transfer agent to transmit the Shares
electronically to the Purchaser by crediting the account set forth on the
signature page through the Deposit Withdrawal Agent Commission system, and shall
deliver the Warrant certificates to the address specified by the Purchaser on
the signature pages hereto.
     All communications hereunder shall be in writing and shall be deemed to
have been given on the date delivered by hand, sent by facsimile transmission,
or mailed certified mail, return receipt requested, if to the Purchaser, to the
address set forth on the signature page of this Agreement, and if to the
Company, to 157 Technology Drive, Irvine, California, 92618, Facsimile (949)
788-6706, Attention: Chief Financial Officer Either party to this Agreement may
change such address for notices by sending to the other party written notice of
a new address for such purpose.
     This Agreement shall be governed and construed in accordance with the laws
of the State of New York, without giving effect to conflict of law principles.
Each of the Company and the Purchaser irrevocably submits to the jurisdiction of
the United States District Court sitting in New York, New York for the purposes
of any suit, action or proceeding arising out of or relating to this Agreement
and hereby waives any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.
     Following the date hereof, the Company shall promptly issue a press release
disclosing the material terms of the transaction contemplated hereby and shall
file the Prospectus Supplement with the SEC within the time required by
Rule 424.
     This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one and the same instrument.
[Remainder of this page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED, as of the date first written above:

     
 
  SPECTRUM PHARMACEUTICALS, INC.
 
   
 
  By:
 
   
 
  Name: Rajesh C. Shrotriya, M.D.
 
  Title: Chairman, CEO & President
 
   
 
  PURCHASER:
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  Street Address:
 
   
 
 
 
 
   
 
 
 
 
   
 
 
 
 
   
 
  Facsimile #
 
 
   
 
  Purchaser DWAC Instructions:
 
   
 
  DTC #
 
 
   
 
  Account #
 
 
   
 
  Reference #
 
 
   
 
  Address for delivery of Warrants (if different):
 
   
 
 
 
 
   
 
 
 
 
   
 
 
 
 
   
 
  EIN #
 

7



--------------------------------------------------------------------------------



 



Schedule
to
Securities Purchase Agreement
Purchasers and Shares of Common Stock and Warrants Purchased

                                      Shares of Common             Shares of    
Stock Acquirable     Total Purchase   Name of Purchaser   Common Stock     under
Warrants     Price  
OrbiMed Advisors, LLC
                       
Caduceus Capital Master Fund Limited
    589,062       294,531     $ 3,092,575.50  
Caduceus Capital II, L.P.
    306,000       153,000     $ 1,606,500.00  
UBS Eucalyptus Fund, L.L.C.
    500,000       250,000     $ 2,625,000.00  
PW Eucalyptus Fund, Ltd.
    50,000       25,000     $ 262,500.00  
HFR SHC Aggressive Master Fund
    117,000       58,500     $ 614,250.00  
Knightsbridge Post Venture IV L.P.
    71,000       35,500     $ 372,750.00  
Knightsbridge Integrated Holdings, V, LP
    79,000       39,500     $ 414,750.00  
Knightsbridge Netherlands II, L.P.
    20,000       10,000     $ 105,000.00  
Knightsbridge Integrated Holdings IV Post Venture, LP
    30,000       15,000     $ 157,500.00  
Knightsbridge Post Venture III, LP
    19,500       9,750     $ 102,375.00  
Knightsbridge Netherland I LP
    18,800       9,400     $ 98,700.00  
Knightsbridge Netherlands III - LP
    19,300       9,650     $ 101,325.00  
Knightsbridge Integrated Holdings II Limited
    24,500       12,250     $ 128,625.00  
Knightsbridge Venture Capital IV, L.P.
    19,200       9,600     $ 100,800.00  
Knightsbridge Venture Capital III LP
    13,600       6,800     $ 71,400.00  
Knightsbridge Venture Capital VI LP Series
    20,300       10,150     $ 106,575.00  
Knightsbridge Venture Completion 2005
    7,500       3,750     $ 39,375.00  
 
                 
Total
    1,904,762       952,381     $ 10,000,000.50  
 
                       
Knott Partners
                       
Anno, LP
    11,200       5,600     $ 58,800.00  
Shoshone Partners, LP
    178,500       89,250     $ 937,125.00  
Good Steward Trading Company
    12,800       6,400     $ 67,200.00  
CommonFund Hedged Equity Company
    45,100       22,550     $ 236,775.00  
Matterhorn Offshore Fund Ltd.
    393,400       196,700     $ 2,065,350.00  
Knott Partners, LP
    359,000       179,500     $ 1,884,750.00  
 
                 
Total
    1,000,000       500,000     $ 5,250,000.00  
 
                       
Smithfield Fiduciary LLC
    1,000,000       500,000     $ 5,250,000.00  
 
                       
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio
    952,381       476,190     $ 5,000,000.00  
 
                       
Iroquois Master Fund, Ltd.
    700,953       350,477     $ 3,680,003.25  
 
                       
SDS Capital Group SPC, Ltd.
    550,000       275,000     $ 2,887,500.00  
 
                       
Quogue Capital LLC
    500,000       250,000     $ 2,625,000.00  
 
                       
Oliveira Capital, LLC
    500,000       250,000     $ 2,625,000.00  
 
                       
Paramount Bio Capital
                       
RAQ, LLC
    190,476       95,238     $ 1,000,000.00  
Aries Domestic Fund, LP
    108,571       54,285     $ 569,997.75  
Aries Domestic Fund II, LP
    19,048       9,524     $ 100,002.00  
Aries Master Fund II
    62,857       31,429     $ 329,999.25  
 
                 
Total
    380,952       190,476     $ 1,999,999.00  
 
                       
JG Consulting
    190,476       95,238     $ 1,000,000.00  
 
                       
ProMed Management LLC
                       
ProMed Partners, L.P.
    34,598       17,299     $ 181,639.50  
ProMed Partners II, L.P.
    8,314       4,157     $ 43,648.50  
ProMed Offshore Fund, Ltd.
    5,746       2,873     $ 30,166.50  
ProMed Offshore Fund II, Ltd.
    141,818       70,909     $ 744,544.50  
 
                 
Total
    190,476       95,238     $ 999,999.00  
 
                       
TMW Capital, LLC
    130,000       65,000     $ 682,500.00  
 
                 
 
                       
 
    8,000,000       4,000,000     $ 42,000,001.75  
 
                 
 
                 

